 

Exhibit 10.48

INFRAREIT, INC.

2015 EQUITY INCENTIVE PLAN

STOCK UNIT AGREEMENT

InfraREIT, Inc., a Maryland corporation (the “Company”), hereby grants Stock
Units denominated in shares of its common stock, par value $0.01 (this “Award”)
to the Grantee named below, subject to the transfer restrictions, vesting and
other conditions set forth below. Additional terms and conditions of this Award
are set forth in this cover sheet and in the attachment (collectively, this
“Agreement”) and in the Company’s 2015 Equity Incentive Plan (as amended from
time to time, the “Plan”).

 

Name of Grantee:

[NAME OF GRANTEE]

 

 

Number of Stock Units:

The number of shares issued shall be determined by dividing $80,000 by the
volume-weighted price of Company shares on the New York Stock Exchange during
the fifteen (15) consecutive trading days prior to January 1.  

 

 

Grant Date:  

[INSTERT DATE]

Vesting Schedule: The Stock Units shall vest on each vesting date set forth
below:

 

·

100% of the Stock Units shall vest on the first anniversary of the Grant Date as
long as you continue in Service on such anniversary date

By your signature below, you agree to all of the terms and conditions described
herein, in the attached Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan and this
Agreement, and agree that the Plan will control in the event any provision of
this Agreement should appear to be inconsistent.

 

Grantee

 

 

Date:

 

 

(Signature)

 

 

 

 

 

 

 

 

 

Company:

 

 

Date:

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Attachment

This is not a stock certificate or a negotiable instrument.




 

--------------------------------------------------------------------------------

 

INFRAREIT, INC.

2015 EQUITY INCENTIVE PLAN

FORM OF STOCK UNIT AGREEMENT

 

Stock Units

 

This Agreement evidences an award of Stock Units in the number set forth on the
cover sheet and subject to the vesting and other conditions set forth herein, in
the Plan and on the cover sheet (the “Stock Units”).  

Transfer of Stock Units

 

The Stock Units may not be sold, assigned, transferred, pledged, hypothecated or
otherwise encumbered or disposed of, whether by operation of law or otherwise,
nor may the Stock Units be made subject to execution, attachment or similar
process.  If you attempt to do any of these things, the Stock Units may, in the
sole discretion of the Committee, or if applicable, the Board, if awarded to a
Committee member (collectively, the “Administrator”), immediately become
forfeited.  Upon vesting of the Stock Units and issuance of the related shares
of Stock, these restrictions on transfer will terminate, and such shares will be
freely transferable, subject to applicable securities laws and Company policies.

Issuance and Vesting of Stock Units; Issuance of Shares of Stock

 

The Company will issue your Stock Units in the name set forth on the cover
sheet.  The Stock Units shall be in the form of bookkeeping entries representing
the right to receive one share of Stock upon vesting and settlement of each
Stock Unit.

 

 

Your rights under the Stock Units and this Agreement shall vest in accordance
with the vesting schedule set forth on the cover sheet, so long as you continue
in Service on the vesting date(s) set forth on the cover sheet.

 

 

Notwithstanding your vesting schedule, the Stock Units will become 100% vested
upon your termination of Service due to your death or Disability (as determined
by the Administrator).  In the event you cease to be a director of the Company
for any other reason, you will forfeit the Stock Units included herein, unless
such termination occurs in connection with a Change in Control in which the
vesting of the Stock Units is accelerated, with such Change in Control
determination to be made by the Administrator.

One share of Stock will be issued for each Stock Unit that vests, as provided in
Section 10.8 of the Plan.

Change in Control

 

Notwithstanding the vesting schedule set forth above or any provision in the
Plan to the contrary, upon the consummation of a Change in Control, the Stock
Units will become 100% vested in all circumstances.

Evidence of Issuance

 

The issuance of shares of Stock delivered in settlement of the Stock Units
evidenced by this Agreement shall be evidenced in such a manner as the Company,
in its discretion, deems appropriate, including, without limitation, book-entry,
direct registration or issuance of one or more stock certificates.  Any stock
certificates or book entries shall bear or include such restrictive legends, if
any, as the Administrator determines are necessary or appropriate to comply with
securities law requirements.

Forfeiture of Unvested Stock Units

 

Unless the termination of your Service triggers accelerated vesting of your
Stock Units or other treatment pursuant to the terms of this Agreement, the
Plan, or any other written agreement between you and the Company or an
Applicable Entity, you will automatically forfeit to the Company all of the
unvested Stock Units in the event you are no longer providing Service, unless
such termination occurs in connection with a Change in Control in which the
vesting of the Stock Units is accelerated, with such determination to be made by
the Administrator.

 

--------------------------------------------------------------------------------

 

Withholding Taxes

 

You agree as a condition of this Award that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting of the Stock Units or receipt of shares of Stock in settlement of
such Stock Units.  In the event that the Applicable Entity determines that any
federal, state, local or foreign tax or withholding payment is required relating
to the vesting of the Stock Units or receipt of shares of Stock arising from
this Award, the Applicable Entity shall have the right to require such payments
from you, or withhold such amounts from other payments due to you from the
Applicable

Entity (including withholding the delivery of shares of Stock otherwise
deliverable under this Agreement).

Retention Rights

 

This Agreement and Award evidenced hereby do not give you the right to be
retained in the Service of the Company or Applicable Entity, as applicable, in
any capacity. Unless otherwise specified in a Service agreement or other written
agreement between you and the Company or Applicable Entity, as applicable, the
Company or Applicable Entity, as applicable, reserves the right to terminate
your Service at any time and for any reason.

No Stockholder Rights; Dividend Equivalent Rights

 

The holding of the Stock Units will not entitle you to any of the rights of a
holder of shares of Stock, including any right to receive any dividends payable
to holders of shares of Stock or vote at any meeting of stockholders.  However,
for each record date with respect to dividends payable on shares of Stock on
which you hold the Stock Units, you will be entitled, as of the payment date of
such dividend, to receive an amount for each Stock Unit you held on such record
date equal to the amount of dividend payable on one share of Stock (a “Dividend
Equivalent Right”) (provided, that, in no event will any Dividend Equivalent
Rights be paid with respect to any Stock Unit that is forfeited on or prior to
the payment date of such dividend).    

Changes in Capitalization

 

Your Award shall be subject to adjustment as provided in Section 18 of the Plan
including the terms of any applicable agreement of merger, liquidation or
reorganization in the event of any changes in the Company’s capitalization or
reorganization.

Clawback

 

This Award is subject to mandatory repayment by you to the Company to the extent
you are, or in the future become, subject to any Company “clawback” or
recoupment policy the terms or requirements of which require the repayment by
you to the Company of compensation paid by the Company to you.

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

The Plan

 

The text of the Plan is incorporated in this Agreement by reference.

 

 

Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.

 

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Award.  Any prior agreements, commitments or
negotiations concerning this Award are superseded; except that any written
Service, confidentiality, non-competition, non-solicitation and/or severance
agreement between you and any Applicable Entity shall supersede this Agreement
with respect to its subject matter.

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you.  Such data includes, but is not limited to, information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as your contact information, payroll information and any other
information that might be deemed appropriate by the Company to facilitate the
administration of the Plan.

 

 

By accepting this Award, you give explicit consent to the Company to process any
such personal data.

Code Section 409A

 

It is intended that this Award comply with Code Section 409A or an exemption to
Code Section 409A, and it shall be interpreted, to the extent possible, to give
effect to such intent.

By signing this Agreement, you agree to all of the terms and conditions
described herein and in the Plan.

 

 